64 N.Y.2d 1148 (1985)
In the Matter of Carmel Collision Specialists, Inc., Respondent,
v.
Commissioner of Motor Vehicles et al., Appellants.
Court of Appeals of the State of New York.
Decided May 2, 1985.
Robert Abrams, Attorney-General (Robert E. Pearman of counsel), for appellants.
Charles T. Matthews for respondent.
Concur: Chief Judge WACHTLER and Judges JASEN, MEYER, SIMONS, KAYE and ALEXANDER.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), judgment reversed, with costs, and determination of the Commissioner of Motor Vehicles reinstated (see, Matter of Sil-Tone Collision v Foschio, 63 N.Y.2d 406).